                  0:19-cr-00999-MCRI                       Date Filed 12/06/19         Entry Number 3             Page 1 of 1


AO I 06 (Rev. 04/ 10) Appli cati on for a Search Warrant



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                             District of South Carolina

               In the Matter of the Search of
          (Briefly describe the property to be searched
           or identify the person by name and address)                             Case No.
TARGET SEARCH LOCATION REFERENCED IN THE
    AFFIDAVIT OF DEA SA CHARLES ELKS


                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  see Attachment A

located in the                                       District of         South Carolina          , there is now concealed (identify the
                                                                   - - - -- - - - - - - -
person or describe the property to be seized):
  See Attachment B


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                  Mevidence of a crime;
                  Mcontraband, fruits of crime, or other items illegally possessed;
                  r,J property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                          Offense Description
        21 USC 841 and 856                            Conspiracy to possess with intent to distribute and to distribute controlled
                                                      substances; Maintaining a place for manufacture, distribution, or use of controlled
                                                      substances
          The application is based on these facts:
         See attached affidavit


            M Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ __ _ _ ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                 Applicant 's signature

                                                                                            Charles Elks, Special Agent
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date: f v ' D ~              Jq, D-()f Cl
City and state :      Cn lLMn Pl·a_, ~                                            Paige J. Gossett, United States Magistrate Judge
                                                                                                 Printed name and title
